    Case: 1:19-cv-06213 Document #: 18-1 Filed: 10/03/19 Page 1 of 5 PageID #:90




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS

SWART, et al.,                                         )
                                                       )
       Plaintiffs,                                     )
                                                       )
and ELIZABETH NORDEN, TYLER                            )       Case No. 19-cv-06213
BRUMFIELD, DORIS DAVENPORT,                            )
and WILLIAM MORGAN,                                    )       Hon. John Robert Blakey
                                                       )       Magistrate Judge Sidney I. Shenkier
       Plaintiff-Intervenors,                          )
                                                       )
       v.                                              )
                                                       )
CHICAGO,                                               )
                                                       )
       Defendant.                                      )


                                   COMPLAINT IN INTERVENTION

       Plaintiff-Intervenors (“Intervenors”) hereby file this Complaint in Intervention against

the City of Chicago (“Chicago”), and in support thereof, allege as follows:

       1.        An initial Verified Complaint for Declaratory and Injunctive Relief in this case was

filed on September 18, 2019 by Plaintiffs Matt Stewart, Jeremy Chong, Gabriel Emerson, and

Caeden Hood against Defendant Chicago.

       2.        Intervenor Elizabeth Norden is an individual residing in Cook County, Illinois.

       3.        Intervenor Tyler Brumfield is an individual residing in Cook County, Illinois.

       4.        Intervenor Doris Davenport is an individual residing in Cook County, Illinois.

       5.        Intervenor William Morgan is an individual residing in Will County, Illinois.

       6.        Defendant Chicago is a municipal corporation located in Cook County, Illinois.




                                                                                           EXHIBIT 1
    Case: 1:19-cv-06213 Document #: 18-1 Filed: 10/03/19 Page 2 of 5 PageID #:90




        7.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal

question), 28 U.S.C. § 1367 (supplemental jurisdiction), 28 U.S.C. § 2201 (authorizing

declaratory relief), and 28 U.S.C. § 2202 (authorizing injunctive relief).

        8.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(e) and 1402(a) and

5 U.S.C. § 703.

        9.        Intervenors are all individuals who regularly circulate petitions to place questions

of public policy on the ballot, including binding questions of public policy authorized by

Sections 6(f) and 11 of Article VII of the Illinois Constitution.

        10.       Intervenors have attempted to circulate petitions in Millennium Park in Chicago,

but they have been harassed and their ability to circulate petitions hindered by employees or

representatives of Chicago.

        11.       In the summer of 2018, Intervenor Brumfield was denied access to Millennium

Park by the Chicago Police Department because he was circulating binding referendum

petitions. Intervenor Brumfield intends to continue to circulate petitions for binding

referendums.

        12.       Intervenor Morgan was told on a number of occasions from 2016 to 2018 that he

could not circulate petitions in Millennium Park by Chicago Park District employees because it

was a “public park” or “government property.” On one occasion, he was told by a Park District

employee that he could not circulate petitions because “that is how it works in Chicago.”

Intervenor Morgan intends to continue to circulate petitions for binding referendums.

        13.       Intervenor Norden was told by a public employee that she could not circulate

petitions at Millennium Park and the employee told her she was a “terrible person” when she



                                                                                           EXHIBIT 1
     Case: 1:19-cv-06213 Document #: 18-1 Filed: 10/03/19 Page 3 of 5 PageID #:90




asked where in the Rules it said she could not circulate petitions. On other occasions she was

harassed and videotaped by security personnel at Millennium Park while trying to circulate

petitions. Intervenor Norden intends to continue to circulate petitions for binding referendums.

            14.   Millennium Park has been touted as the prototypical town square by Chicago,

and it was the location of the swearing in of the Chicago Mayor and City Council in 2011.

            15.   Chicago has established rules and regulations that prohibit Intervenors from

circulating petitions on public property in certain areas of Millennium Park. Intervenors adopt

paragraphs 37-45 of the Verified Complaint specifying the relevant rules (hereinafter the

“Rules”) adopted by Chicago for Millennium Park.

            16.   These Rules are not narrowly tailored to advance Chicago’s stated interest in

allowing people to view artistic displays without interruption, particularly because the rules

apply to areas of Millennium Park where there is no public artistic displays.

                                             COUNT I
                                   Freedom of Speech and Petition

            17.   Intervenors restate and reallege paragraphs 1-16 as though fully set forth herein.

            18.   Intervenors’ free speech and petition activities are protected under the First

Amendment to United States Constitution and Article I of the Constitution of the State of

Illinois.

            19.   Millennium Park is a traditional public forum.

            20.   The Rules, on their face, improperly restrict free speech within a traditional

public forum.

            21.   The Rules vest overly broad discretion to unknown officials to restrict

constitutionally protected speech.


                                                                                            EXHIBIT 1
    Case: 1:19-cv-06213 Document #: 18-1 Filed: 10/03/19 Page 4 of 5 PageID #:90




        22.     The Rules improperly provide visitors to the Park the right to shut down free

speech – a Heckler’s Veto.

        23.     The Rules are overbroad because they burden free speech more than is

necessary to serve a significant governmental interest.

        24.     The Rules are vague because they vest public officials with unbridled discretion

that may be exercised in an inconsistent or discriminatory manner.

                                              COUNT II
                    Illinois Constitutional Right to Initiative and Referendum

        25.     Intervenors restate and reallege paragraphs 1-24 as though fully set forth herein.

        26.     The right of initiative and referendum is constitutionally authorized by Article VII

and Article XIV of the Illinois Constitution.

        27.     The Illinois Supreme Court has held that limitations on the right to referendum

are subject to strict scrutiny.

        28.     The Rules are a limitation on Intervenors’ right of referendum.

        29.     The Rules are not narrowly tailored to achieve a substantial governmental

interest and infringe upon the constitutional rights of Intervenors to circulate referendum

petitions.

                                         PRAYER FOR RELIEF

        WHEREFORE, Intervenors respectfully request as follows:

        1.      That the Court issue a declaration that Chicago’s Rules and actions violate

Intervenors’ rights to free speech and petition under the constitutions of the United States and

Illinois and their right of referendum under the Illinois constitution;




                                                                                          EXHIBIT 1
      Case: 1:19-cv-06213 Document #: 18-1 Filed: 10/03/19 Page 5 of 5 PageID #:90




        2.     That the Court enjoin Chicago and its agents, employees, and representatives

from enforcing the Rules against Intervenors to interfere with circulation of referendum

petitions freely throughout Millennium Park;

        3.     Award damages for violation of Intervenors’ constitutional rights;

        4.     Award Intervenors their costs and attorneys’ fees pursuant to 42 U.S.C. § 1988;

and

        5.     Such other relief as appropriate.

Dated: October 3, 2019                                       INTERVENORS

                                                             By:
                                                                       One of Their Attorneys

Pat Quinn (Atty. No. 3127623)                        Ed Mullen (Atty. No. 6286924)
216 N. Jefferson St.                                 Mullen Law Firm
Suite 200                                            601 S. California Ave.
Chicago, IL 60661                                    Chicago, IL 60612
(312) 485-1852                                       (312) 508-9433
ltg.patquinn@gmail.com                               ed_mullen@mac.com


                                Attorneys for Plaintiffs-Intervenors




                                                                                         EXHIBIT 1
